                                                            j^yr {^^^••s".^"!s'.

                                                                -"• - f^sSs:^


                 IN THE UNITED STATES DISTRICT COURT,
                FOR THE NORTHERN DISTRICT OF GEORGIJ
                          ATLANTA DIVISION



UNITED STATES OF AMERICA
                                        CRIMINAL CASE NO.

V.                                      1:18-CR-0007-01-ODE-JKL

QUINTAVIOUS OBIE


                                ORDER

     This criminal case is before the Court on Magistrate Judge

Justin S. Anand's Order and Report and Recommendation O'R&R") [Doc.

196] as to Defendant Quinfcavious Obie (n0bie//).

     On October 30, 2018, the Government filed the Government's

Motion for an Evidentiary Hearing Regarding Defendant Obie/s Contempt

of Court and Request for Modification of Prefcrial Detention

Conditions [Doc. 159]. On November 27, 2018, Judge Anand held a

hearing on the Government's motion. The November 29, 2018, R&R [Doc.

196] that followed granted the Government's request to modify Obie's

prefcrial detention conditions because n [i] t was undisputed at the

hearing" that he had violated his preexisting detention conditions by

discussing victims and witnesses in the case during phone calls. As

a result/ the R&R restricted Obie/s telephone privileges to only

allow calls to his defense counsel [Id. at 2] and ordered segregation

and "any other steps reasonably necessary" to implement Obie's new

telephone restrictions nd. ]. The R&R also recommended' that the

Government's request for a civil contempt finding be denied. The R&R

stated the issue of civil contempt was moot in light of the new

conditions of Obie/s confinement/ which would effectively ensure

compliance with the Court's prior orders.
     In reviewing an R&R/ the Court "shall make a de novo

determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.// 28 U.S.C.

  636(b) (1). Absent objection./ the Court "may accept/ reject/ or

modify/ in whole or in part, the findings or recommendations made by

the magistrate judge.// Id.

     No objections to the R&R were filed. The Court having read and

considered the R&R and noting the absence of any objections thereto,

the R&R [Doc. 196] is ADOPTED IN FULL as the opinion and order of the

Court. For the reasons set forth in the R&R/ the Government's Motion

for an Evidentiary Hearing Regarding Defendant Obie's Contempt of

Court and Request for Modification of Pretrial Detention Conditions

is GRANTED IN PART and DENIED IN PART.1




                       ^
     SO ORDERED this {f- day of December/ 2018.




                                          ^>
                               ORINDA D. EVANS
                               UNITED STATES DISTRICT JUDGE




       The Government's Motion for an. Evidentiary Hearing Regarding
Defendant Obie's Contempt of Court and Request for Modification of
Pretrial Detention Conditions asks that Obie be found in contempt and
that Obie be subject to new/ more restrictive conditions of
detention. As the R&R reflects/ the Government's motion is GRANTED
to the extent it requests modification of Obie/s detention conditions
and DENIED to the extent it requests a finding of contempt.
